            Case 5:18-cv-01903-EGS Document 75 Filed 05/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE, M.D., P.C.,                   :
individually and on behalf of all others        :
similarly situated,                             :
                                                :
                              Plaintiff,        :          CIVIL ACTION NO. 18-1903
                                                :
       v.                                       :
                                                :
MILLENNIUM HEALTH LLC,                          :
                                                :
                              Defendant.        :

                                            ORDER

       AND NOW, this 29th day of May, 2020, after considering the defendant’s motion for

summary judgment (Doc. No. 61); the plaintiff’s response to the defendant’s motion (Doc. No.

66); and the defendant’s reply to the plaintiff’s response (Doc. No. 70); and having heard oral

argument from counsel for the parties on December 18, 2019; and for the reasons set forth in the

separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.       The defendant’s motion for summary judgment (Doc. No. 61) is GRANTED IN

PART. Summary judgment is entered in favor of the defendant and against the plaintiff on Count

I of the amended complaint (Doc. No. 29);

       2.       Count II of the amended complaint (Doc. No. 29) is DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1367(c)(3); and

       3.       The clerk of court is DIRECTED to mark this case as CLOSED.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
